


Exhibit 10.37

 

AMENDMENT NO. 1 TO
MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of October 7, 2008
(this “Amendment”), by and among NRFC JP HOLDINGS, LLC (the “Seller”), and
JPMORGAN CHASE BANK, N.A. (the “Buyer”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Seller and the Buyer are parties to that certain Master Repurchase
Agreement, dated August 8, 2007 (the “Existing Repurchase Agreement”); and

 

WHEREAS, the Seller and the Buyer have agreed to amend the Existing Repurchase
Agreement to remove the concept of the Facility Amount (while maintaining the
uncommitted nature of the facility), to modify the servicing provisions and to
eliminate the existing Advance Rates and Applicable Pricing Rates.

 

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

 


SECTION 1.                            AMENDMENTS.


 


(A)                                  ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE DEFINED TERMS “ASSET TYPE GROUPING”
AND “FACILITY AMOUNT” IN THEIR ENTIRETY.


 


(B)                                 ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY INSERTING THE FOLLOWING NEW DEFINED TERM IN ITS
PROPER ALPHABETICAL ORDER:


 


““WACHOVIA CREDIT FACILITY” SHALL MEAN THAT CERTAIN CREDIT AGREEMENT, DATED AS
OF NOVEMBER 6, 2007, BY AND AMONG NRFC WA HOLDINGS, LLC, NRFC WA HOLDINGS II,
LLC, NRFC WA HOLDINGS VII, LLC, NRFC WA HOLDINGS X, LLC, NRFC WA HOLDINGS XII,
LLC, NORTHSTAR REALTY FINANCE CORP., NORTHSTAR REALTY FINANCE L.P. AND WACHOVIA
BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT.”


 


(C)                                  ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY INSERTING THE FOLLOWING NEW DEFINED TERM IN ITS
PROPER ALPHABETICAL ORDER:


 


““SERVICING RIGHTS” SHALL MEAN RIGHTS OF ANY PERSON, TO ADMINISTER, SERVICE OR
SUBSERVICE, THE PURCHASED ASSETS OR TO POSSESS RELATED SERVICING RECORDS.”


 


(D)                                 ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE DEFINED TERM “APPLICABLE SPREAD” IN
ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINED TERM IN LIEU THEREOF:

 

--------------------------------------------------------------------------------


 


““APPLICABLE SPREAD” SHALL MEAN, WITH RESPECT TO A TRANSACTION INVOLVING ANY
PURCHASED ASSET:


 


(I)                                     SO LONG AS NO EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE INCREMENTAL PER ANNUM RATE (EXPRESSED AS A
NUMBER OF “BASIS POINTS”, EACH BASIS POINT BEING EQUIVALENT TO 1/100 OF 1%) AS
MAY BE DETERMINED BY BUYER IN ITS SOLE DISCRETION, AS DETERMINED BY BUYER ON
EACH PRICING RATE DETERMINATION DATE IN ACCORDANCE WITH ARTICLE 3(D), AND


 


(II)                                  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE APPLICABLE INCREMENTAL PER ANNUM RATE
DESCRIBED IN CLAUSE (I) OF THIS DEFINITION, PLUS 400 BASIS POINTS (4.00%).”


 


(E)                                  ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE DEFINED TERM “MAXIMUM ADVANCE RATE”
IN ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINED TERM IN LIEU THEREOF:


 


““MAXIMUM ADVANCE RATE” SHALL MEAN, WITH RESPECT TO EACH PURCHASED ASSET, THE
“ADVANCE RATE” AS DETERMINED BY BUYER IN ITS SOLE AND ABSOLUTE DISCRETION.”


 


(F)                                    ARTICLE 2 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE DEFINED TERM “PURCHASE PRICE” IN
ITS ENTIRETY AND INSERTING THE FOLLOWING DEFINED TERM IN LIEU THEREOF:


 


““PURCHASE PRICE” SHALL MEAN, WITH RESPECT TO ANY PURCHASED ASSET, THE PRICE AT
WHICH SUCH PURCHASED ASSET IS TRANSFERRED BY A SELLER TO BUYER ON THE APPLICABLE
PURCHASE DATE, ADJUSTED AFTER THE PURCHASE DATE AS SET FORTH BELOW.  THE
PURCHASE PRICE AS OF THE PURCHASE DATE FOR ANY PURCHASED ASSET SHALL BE AN
AMOUNT (EXPRESSED IN DOLLARS) EQUAL TO THE PRODUCT OBTAINED BY MULTIPLYING
(I) THE MARKET VALUE OF SUCH PURCHASED ASSET (OR THE PAR AMOUNT OF SUCH
PURCHASED ASSET, IF LOWER THAN MARKET VALUE) BY (II) THE “ADVANCE RATE” FOR SUCH
PURCHASED ASSET, AS DETERMINED BY BUYER IN ITS SOLE AND ABSOLUTE DISCRETION. 
THE PURCHASE PRICE OF ANY PURCHASED ASSET SHALL BE (X) INCREASED BY ANY FUTURE
FUNDING AMOUNTS DISBURSED BY BUYER TO SELLER OR THE RELATED BORROWER WITH
RESPECT TO SUCH PURCHASED ASSET AND (Y) DECREASED BY (I) THE PORTION OF ANY
PRINCIPAL PAYMENTS ON SUCH PURCHASED ASSET THAT ARE APPLIED PURSUANT TO
ARTICLE 5 HEREOF TO REDUCE SUCH PURCHASE PRICE AND (II) ANY OTHER AMOUNTS PAID
TO BUYER BY SELLER TO REDUCE SUCH PURCHASE PRICE.”


 


(G)                                 ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING TITLE HEADING IN ITS
ENTIRETY AND INSERTING THE FOLLOWING TITLE HEADING IN LIEU THEREOF:


 


“ARTICLE 3.
INITIATION; CONFIRMATION; TERMINATION; FEES”


 


(H)                                 ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 3(A)(XIII) AND
INSERTING THE FOLLOWING PARAGRAPH IN LIEU THEREOF:

 

2

--------------------------------------------------------------------------------


 


“BUYER SHALL HAVE RECEIVED PAYMENT FROM SELLER, AS CONSIDERATION FOR BUYER’S
AGREEMENT TO ENTER INTO THIS AGREEMENT, AN UP-FRONT STRUCTURING FEE IN AN AMOUNT
EQUAL TO $350,000, SUCH AMOUNT TO BE PAID TO BUYER IN U.S. DOLLARS ON THE
CLOSING DATE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT DEDUCTION, SET-OFF OR
COUNTERCLAIM (THE “STRUCTURING FEE”); AND”


 


(I)                                     ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING ARTICLE 3(B)(I) IN ITS ENTIRETY.


 


(J)                                     ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 3(B)(III)(C) AND
INSERTING THE FOLLOWING PARAGRAPH IN LIEU THEREOF:


 


“BUYER SHALL HAVE DETERMINED THE PRICING RATE APPLICABLE TO THE TRANSACTION
(INCLUDING THE APPLICABLE SPREAD);”


 


(K)                                  ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 3(D) AND INSERTING
THE FOLLOWING PARAGRAPH IN LIEU THEREOF:


 


“WITH RESPECT TO ANY TRANSACTION, THE PRICING RATE SHALL BE DETERMINED INITIALLY
ON THE PRICING RATE DETERMINATION DATE APPLICABLE TO THE FIRST PRICING RATE
PERIOD FOR SUCH TRANSACTION, AND SHALL BE RESET ON THE PRICING RATE
DETERMINATION DATE FOR ALL OF THE NEXT SUCCEEDING PRICING RATE PERIODS FOR SUCH
TRANSACTION.  BUYER OR ITS AGENT SHALL DETERMINE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT THE PRICING RATE ON EACH PRICING RATE DETERMINATION DATE FOR THE
RELATED PRICING RATE PERIOD IN BUYER’S SOLE AND ABSOLUTE DISCRETION, EXERCISED
IN GOOD FAITH, AND NOTIFY SELLER OF SUCH RATE FOR SUCH PERIOD EACH SUCH PRICING
RATE DETERMINATION DATE.”


 


(L)                                     ARTICLE 3 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 3(N)(II) AND
INSERTING THE FOLLOWING PARAGRAPH IN LIEU THEREOF:


 


“UPON WRITTEN REQUEST OF A SELLER DELIVERED TO BUYER AT LEAST THIRTY (30) DAYS,
BUT IN NO EVENT EARLIER THAN SIXTY (60) DAYS, PRIOR TO THE THEN CURRENT FINAL
MATURITY DATE, AND SO LONG AS NO MARGIN DEFICIT, DEFAULT OR EVENT OF DEFAULT AND
NO EVENT WHICH HAS A MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE THEN CURRENT FINAL MATURITY DATE, BUYER MAY IN ITS SOLE
DISCRETION AGREE TO EXTEND THE MATURITY DATE, FOR A PERIOD NOT TO EXCEED
THREE-HUNDRED AND SIXTY-FOUR (364) ADDITIONAL DAYS (THE “WIND DOWN PERIOD”) BY
GIVING NOTICE TO SUCH SELLER OF SUCH EXTENSION AND OF THE END OF THE WIND DOWN
PERIOD DETERMINED BY BUYER; PROVIDED, THAT ANY FAILURE BY BUYER TO DELIVER
NOTICE TO SUCH SELLER OF ANY OBJECTION OR REJECTION TO SUCH WIND DOWN PERIOD
WITHIN FIFTEEN (15) DAYS FROM THE DATE FIRST RECEIVED BY BUYER SHALL BE DEEMED
TO BE BUYER’S DETERMINATION TO EXTEND THE FINAL MATURITY DATE.  IN NO EVENT
SHALL THE FINAL MATURITY DATE BE EXTENDED FOR MORE THAN ONE (1) WIND DOWN
PERIOD.  PRIOR TO THE WIND DOWN PERIOD, SELLER SHALL PAY DOWN AN AMOUNT EQUAL TO
TEN PERCENT (10%) OF THE AGGREGATE REPURCHASE PRICE OF ALL PURCHASED ASSETS
SUBJECT TO TRANSACTIONS THEN OUTSTANDING.  DURING THE WIND DOWN PERIOD,
(I) BUYER SHALL NOT FINANCE ANY ADDITIONAL ELIGIBLE ASSETS FROM ANY SELLER AND
(II) FOR EACH OF THE FOUR (4) SUCCESSIVE CALENDAR QUARTERS, SELLER IS REQUIRED
TO PAY DOWN AN AMOUNT EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE AGGREGATE
REPURCHASE PRICE OF ALL PURCHASED ASSETS SUBJECT TO TRANSACTIONS THEN
OUTSTANDING (DETERMINED AS OF THE TIME AT WHICH THE TEN

 

3

--------------------------------------------------------------------------------


 


PERCENT (10%) AMOUNT SPECIFIED ABOVE WAS CALCULATED) AT THE END OF EACH CALENDAR
QUARTER.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS ARTICLE 3(N)(II) OR
OTHERWISE HEREIN, NEITHER BUYER NOR ANY OF ITS AFFILIATES SHALL BE UNDER ANY
OBLIGATION TO EXTEND THE ORIGINAL FINAL MATURITY DATE, AS THE SAME MAY HAVE BEEN
EXTENDED PURSUANT TO THIS ARTICLE 3(N)(II).”


 


(M)                               ARTICLE 4 OF THE EXISTING REPURCHASE AGREEMENT
IS HEREBY MODIFIED BY DELETING EXISTING ARTICLE 4(A) AND INSERTING THE FOLLOWING
PARAGRAPH IN LIEU THEREOF:


 


“IF AT ANY TIME BUYER’S MARGIN AMOUNT FOR ALL PURCHASED ASSETS IS LESS THAN THE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS (A “MARGIN DEFICIT”), THEN BUYER MAY
BY NOTICE TO SELLER IN THE FORM OF EXHIBIT XII (A “MARGIN DEFICIT NOTICE”)
REQUIRE SELLER TO, AT SELLER’S OPTION, NO LATER THAN ONE (1) BUSINESS DAY
FOLLOWING THE RECEIPT OF A MARGIN DEFICIT NOTICE (THE “MARGIN DEADLINE”)
(PROVIDED THAT IF SUCH MARGIN DEFICIT NOTICE IS RECEIVED BY SELLER AFTER
8:00 A.M. EST, SELLER SHALL HAVE TWO (2) BUSINESS DAYS AFTER RECEIPT THEREOF) TO
THE EXTENT SUCH MARGIN DEFICIT EQUALS OR EXCEEDS THE MINIMUM TRANSFER AMOUNT,
(I) TRANSFER TO BUYER FOR NO ADDITIONAL CONSIDERATION (BY TRANSFER TO BUYER OR
ITS DESIGNEE (INCLUDING THE CUSTODIAN) ADDITIONAL ELIGIBLE COLLATERAL,
(II) REPURCHASE SOME OR ALL OF THE PURCHASED ASSETS AT THEIR RESPECTIVE
REPURCHASE PRICES, (III) MAKE A PAYMENT IN REDUCTION OF THE PURCHASE PRICE
(WHICH PAYMENT MAY BE PAID BY THE WITHDRAWAL BY BUYER OF FUNDS HELD IN THE
DEPOSITORY ACCOUNT AFTER ALLOCATION AND PAYMENT OF ANY ALLOCATED AMOUNTS THEN
DUE AND PAYABLE TO BUYER AND ITS AFFILIATES), OR (IV) CHOOSE ANY COMBINATION OF
THE FOREGOING, SUCH THAT, AFTER GIVING EFFECT TO SUCH TRANSFERS, REPURCHASES AND
PAYMENTS, BUYER’S MARGIN AMOUNT FOR ALL PURCHASED ASSETS, SHALL BE EQUAL TO OR
GREATER THAN THE RELATED REPURCHASE PRICE FOR ALL PURCHASED ASSETS.”


 


(N)                                 ARTICLE 4 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING ARTICLE 4(B) IN ITS ENTIRETY.


 


(O)                                 ARTICLE 6 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY INSERTING THE FOLLOWING PARAGRAPH AS A NEW
ARTICLE 6(E):


 


“SELLER AND GUARANTOR EACH ACKNOWLEDGE THAT IT HAS NO RIGHTS TO SERVICE THE
PURCHASED ASSETS BUT ONLY HAS RIGHTS AS A PARTY TO THE CURRENT SERVICING
AGREEMENT OR ANY OTHER SERVICING AGREEMENT WITH RESPECT TO THE PURCHASED
ASSETS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND IN THE EVENT THAT
ANY SELLER OR GUARANTOR IS DEEMED TO RETAIN ANY RESIDUAL SERVICING RIGHTS, AND
FOR THE AVOIDANCE OF DOUBT, EACH SELLER AND GUARANTOR GRANTS, ASSIGNS AND
PLEDGES TO BUYER A SECURITY INTEREST IN THE SERVICING RIGHTS AND PROCEEDS
RELATED THERETO AND IN ALL INSTANCES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
NOW EXISTING OR HEREAFTER CREATED.  THE FOREGOING PROVISION IS INTENDED TO
CONSTITUTE A SECURITY AGREEMENT OR OTHER ARRANGEMENT OR OTHER CREDIT ENHANCEMENT
RELATED TO THE AGREEMENT AND TRANSACTIONS HEREUNDER AS DEFINED UNDER SECTIONS
101(47)(V) AND 741(7)(X) OF THE BANKRUPTCY CODE.”


 


(P)                                 ARTICLE 11 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 11(L) AND
INSERTING THE FOLLOWING PARAGRAPH IN LIEU THEREOF:

 

4

--------------------------------------------------------------------------------


 


“PERMIT GUARANTOR’S LIQUIDITY TO BE LESS THAN THE GREATER OF (I) $15,000,000 OR
(II) AN AMOUNT EQUAL TO TEN PERCENT (10%) OF GUARANTOR’S AND ITS CONSOLIDATED
SUBSIDIARIES’ TOTAL INDEBTEDNESS (EXCLUDING (1) NON-RECOURSE INDEBTEDNESS AND
(2) INDEBTEDNESS MATURING AFTER THE MATURITY DATE) PLUS FIVE PERCENT (5%) OF THE
THEN-CURRENT AGGREGATE OUTSTANDING AMOUNT DUE UNDER THE WACHOVIA CREDIT
FACILITY;”


 


(Q)                                 ARTICLE 11 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING THE EXISTING ARTICLE 11(P) AND
INSERTING THE FOLLOWING PARAGRAPH IN LIEU THEREOF:


 


“PERMIT THE RATIO OF (A) GUARANTOR’S AND ITS CONSOLIDATED SUBSIDIARIES’
INDEBTEDNESS (EXCLUDING NON-RECOURSE INDEBTEDNESS, BORROWINGS UNDER THE
UNSECURED CREDIT FACILITY AND TRUST PREFERRED SECURITIES) TO (B) ADJUSTED TOTAL
ASSETS OF GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES TO EXCEED 0.12 TO 1.00;”


 


(R)                                    ARTICLE 28 OF THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY INSERTING THE FOLLOWING PARAGRAPH AS A NEW
ARTICLE 28(G):


 


“FOR THE AVOIDANCE OF DOUBT, NO SELLER RETAINS ANY ECONOMIC RIGHTS TO THE
SERVICING, OTHER THAN A SELLER’S RIGHTS UNDER THE SERVICING AGREEMENT OR ANY
OTHER SERVICING AGREEMENT RELATED TO THE PURCHASED ASSETS.  AS SUCH, EACH SELLER
EXPRESSLY ACKNOWLEDGES THAT THE PURCHASED ASSETS ARE SOLD TO BUYER ON A
“SERVICING RELEASED” BASIS WITH SUCH SERVICING RETAINED BY THE SERVICER.”


 


(S)                                  SCHEDULE I TO THE EXISTING REPURCHASE
AGREEMENT IS HEREBY MODIFIED BY DELETING SUCH SCHEDULE I IN ITS ENTIRETY.


 


SECTION 2.                            OTHER AGREEMENTS.


 


(A)          THE SELLER AND BUYER ACKNOWLEDGE AND AGREE THAT ANY REFERENCES TO
THE FACILITY AMOUNT OR A MAXIMUM AVAILABLE AMOUNT ARE HEREBY DELETED IN THEIR
ENTIRETY AND SHALL HAVE NO FURTHER FORCE OR EFFECT; PROVIDED, HOWEVER, THAT THE
EXISTING REPURCHASE AGREEMENT (AS MODIFIED BY THIS AMENDMENT) SHALL CONTINUE TO
BE AN UNCOMMITTED REPURCHASE FACILITY AND THAT BUYER SHALL ENTER INTO ANY
FURTHER TRANSACTIONS IN ITS SOLE AND ABSOLUTE DISCRETION.


 


(B)         EACH TRANSACTION AND ALL NEW TRANSACTIONS SHALL BE SUBJECT TO AND
GOVERNED BY THE TERMS OF THE RELATED CONFIRMATION (INCLUDING, BUT NOT LIMITED
TO, THE APPLICABLE SPREAD AND PRICING RATE CONTAINED THEREIN) WHICH TERMS SHALL
NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLER AND BUYER.


 


(C)          BUYER SHALL CONTINUE TO BE ENTITLED TO MAKE A DETERMINATION, IN THE
EXERCISE OF ITS SOLE DISCRETION, THAT, IN THE CASE OF ANY NEW TRANSACTION, IT
SHALL OR SHALL NOT PURCHASE ANY OR ALL OF THE ASSETS PROPOSED TO BE SOLD TO
BUYER BY SELLER.  IF BUYER MAKES SUCH A DETERMINATION TO PURCHASE ONE OR MORE
ASSETS PROPOSED TO BE SOLD BY SELLER, IN NO EVENT SHALL, BOTH IMMEDIATELY PRIOR
TO THE REQUESTED TRANSACTION AND ALSO AFTER GIVING EFFECT THERETO, THE AGGREGATE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS SUBJECT TO TRANSACTIONS THEN
OUTSTANDING EXCEED $150,000,000.

 

5

--------------------------------------------------------------------------------


 


SECTION 3.                            CONDITIONS PRECEDENT.  THIS AMENDMENT AND
ITS PROVISIONS SHALL BECOME EFFECTIVE ON THE DATE ON WHICH THE BUYER SHALL HAVE
RECEIVED THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
EACH SELLER AND THE BUYER (THE “AMENDMENT EFFECTIVE DATE”).


 


SECTION 4.                            REPRESENTATIONS AND WARRANTIES.  SELLER
HEREBY REPRESENTS AND WARRANTS TO THE BUYER, AS OF THE DATE HEREOF AND AS OF THE
AMENDMENT EFFECTIVE DATE, THAT (I) THE SELLER IS IN COMPLIANCE WITH ALL OF THE
TERMS AND PROVISIONS SET FORTH IN THE EXISTING REPURCHASE AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED, (II) NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING, (III) THE SELLER HAS
NO, AND HEREBY WAIVES ALL, DEFENSES, RIGHTS OF SETOFF, CLAIMS, COUNTERCLAIMS OR
CAUSES OF ACTION OF ANY KIND OR DESCRIPTION AGAINST THE BUYER ARISING UNDER OR
IN RESPECT OF THE EXISTING REPURCHASE AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND (IV) THE BUYER IS IN FULL COMPLIANCE WITH ITS UNDERTAKINGS AND
OBLIGATIONS UNDER THE EXISTING REPURCHASE AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  SELLER HEREBY CONFIRMS AND REAFFIRMS THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE EXISTING REPURCHASE AGREEMENT AND ALL OF THE OTHER
TRANSACTION DOCUMENTS.


 


SECTION 5.                            LIMITED EFFECT.  EXCEPT AS EXPRESSLY
AMENDED AND MODIFIED BY THIS AMENDMENT, THE EXISTING REPURCHASE AGREEMENT AND
EACH OF THE OTHER TRANSACTION DOCUMENTS SHALL CONTINUE TO BE, AND SHALL REMAIN,
IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS; PROVIDED,
HOWEVER, THAT UPON THE AMENDMENT EFFECTIVE DATE, EACH REFERENCE THEREIN AND
HEREIN TO THE “TRANSACTION DOCUMENTS” SHALL BE DEEMED TO INCLUDE, IN ANY EVENT,
THIS AMENDMENT AND EACH REFERENCE TO THE “REPURCHASE AGREEMENT” IN ANY OF THE
TRANSACTION DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE EXISTING
REPURCHASE AGREEMENT AS AMENDED HEREBY.


 


SECTION 6.                            COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED BY EACH OF THE PARTIES HERETO ON ANY NUMBER OF SEPARATE COUNTERPARTS,
EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF
A SIGNATURE PAGE TO THIS AMENDMENT IN PORTABLE DOCUMENT FORMAT (PDF) OR BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
ORIGINAL COUNTERPART THEREOF.


 


SECTION 7.                            EXPENSES.  THE SELLER AGREES TO PAY AND
REIMBURSE THE BUYER FOR ALL OF THE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY
THE BUYER IN CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS
AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF
CADWALADER, WICKERSHAM & TAFT LLP, COUNSEL TO THE BUYER.


 


SECTION 8.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


 

[SIGNATURES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

 

SELLER:

 

 

 

NRFC JP HOLDINGS, LLC, a Delaware
limited liability company

 

 

 

 

 

By:

/s/ Albert Tylis

 

 

Name: Albert Tylis

 

 

Title:

Executive Vice President, General Counsel & Secretary

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., a national
banking association

 

 

 

 

 

By:

/s/ Kunal K. Singh

 

 

  Name: Kunal K. Singh

 

 

  Title: Vice President

 

7

--------------------------------------------------------------------------------
